Citation Nr: 0400200	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES
1.  Entitlement to service connection for arteriosclerotic 
heart disease, status post acute myocardial infarction.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and granulomas, claimed as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
March 1951 to August 1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the RO also 
considered the question of service connection for pulmonary 
tuberculosis as part of the pulmonary disability being 
claimed as due to asbestos exposure; however, in his formal 
appeal, the veteran has conceded that he never had 
tuberculosis.  Accordingly, the question of service 
connection for this aspect of the veteran's disability is not 
before the Board.  

The Board notes that the veteran has also filed a claim for 
service connection for diabetes mellitus.  A Statement of the 
Case was issued on this claim on January 14, 2003 and no 
substantive appeal to the Board has been filed.  Therefore, 
this issue is not currently before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims of has been obtained by the RO.

2.  Arteriosclerotic heart disease or a myocardial infarction 
were not manifested in service and are not otherwise related 
to service.

3.  Bladder cancer was not manifested in service and is not 
otherwise related to service.

4.  COPD or granulomas of the lungs were not manifested in 
service and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  Neither arteriosclerotic heart disease, hypertension, or  
myocardial infarction were incurred in or aggravated by 
active service; nor may they be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

2.  Bladder cancer was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

3.  COPD or granulomas of the lungs were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The November 2002 Statement of the Case (SOC) and the January 
2003 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his appeal was being 
denied because there was no showing that his heart disease, 
bladder cancer, or lung disease were related to service.  The 
SOC made it clear to the veteran that in order to prevail on 
his claim, he needed to present evidence that he suffered 
from disabilities that were related to service.  The RO sent 
a letter dated in January 2002 that told the veteran about 
the VCAA and informed him what evidence the RO would obtain 
and what he needed to do.  The RO obtained service medical 
records, VA treatment records, and records from private 
physicians and private hospitalization records.  The veteran 
has not indicated that there is any other evidence available, 
and more than one year has passed since he was notified of 
what he needed to do for his claim to be granted.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for heart 
disease, bladder cancer, and a lung disability because there 
is no evidence of pertinent disability in service or for 
years following service.  Thus, while there is evidence of 
current treatment for heart disease, status post acute 
myocardial infarction, treatment for bladder cancer, and a 
diagnosis of COPD and granulomas of the lungs, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the lack of any record of treatment for these 
disabilities for many years after service, any opinion 
relating these disabilities to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
specified chronic diseases such as heart disease and cancer 
may be presumed to have been incurred in service if 
manifested to a degree of 10 per cent or more within one year 
of separation from service, the absence of any findings of 
such disease during service notwithstanding.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Entitlement to service connection for arteriosclerotic 
heart disease status post acute myocardial infarction.

The veteran's service medical records are negative for any 
mention of heart disease or any complaints of chest pain or 
any other symptoms of heart disease.  The veteran's 
separation examination indicates a normal blood pressure 
reading of 126/70.  There is no indication of heart disease 
on the report of his separation examination.  There are no 
treatment records for more than 40 years following service.  
The veteran was hospitalized in June 1997 and was diagnosed 
with a myocardial infarction and he has been treated for 
heart disease following that diagnosis.  None of the medical 
records from his hospitalization in June 1997 at St. Thomas 
Hospital, or from his private physicians or from the VA 
indicate any link to service.  There is absolutely no medical 
evidence linking his 1997 heart attack and heart disease to 
his military service that ended more than 40 years 
previously.

Based on the above the Board finds that service connection is 
not warranted for arteriosclerotic heart disease, status post 
acute myocardial infarction.  The Board notes the veteran's 
belief that his heart disease, status post acute myocardial 
infarction is related to service, however, as a layperson, 
the veteran is not competent to testify as to medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since a clear preponderance of the evidence 
is against a finding that the veteran's arteriosclerotic 
heart disease, status post acute myocardial infarction is 
related to service, service connection is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

B.  Entitlement to service connection for bladder cancer

The veteran's service medical records are negative for any 
diagnosis or treatment for bladder cancer.  The veteran's 
separation examination report makes no mention of bladder 
cancer or any complaints regarding the veteran's bladder.  
The service medical records do indicate one instance of 
urethritis that was diagnosed as due to gonococcus and which 
resolved with treatment.  The first indication of bladder 
cancer in the record is from private treatment notes from Dr. 
Lee S. Moore, which are dated from August 1999 to December 
2001 with bladder cancer first diagnosed in September 1999.  
This is more than 45 years after the veteran's active 
service.  There is no indication in the record of any 
treatment for or complaints of bladder disease between 1954 
and 1999.  None of the treatment notes from Dr. Moore or from 
any of the other private or VA doctors indicates any link 
between the veteran's bladder cancer and his military 
service. 

Based on the above the Board finds that service connection is 
not warranted for bladder cancer.  The Board notes the 
veteran's belief that his bladder cancer is related to 
service, however, as a layperson, the veteran is not 
competent to testify as to medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
first indication of bladder cancer in the record is in 1999 
more than 45 years after service and there is mo medical 
evidence suggesting a link to service.  Since a clear 
preponderance of the evidence is against a finding that the 
veteran suffers from bladder cancer that is related to 
service, service connection is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

C.  Entitlement to service connection for COPD and granulomas 
of the lungs

The veteran's service medical records are negative for any 
diagnosis or treatment for COPD or any other lung disease.  
The veteran's separation examination report makes no mention 
of COPD or a lung disease and there is no record in service 
of any complaints regarding a lung disability, shortness of 
breath, or any other symptom of COPD.  The first indication 
of COPD and granulomas of the lungs in the record is from 
private treatment notes from Dr. Alan Drake and a chest X-ray 
taken in February 1996.  The X-ray report indicated COPD with 
bullous disease in both apices with several scattered 
granulomas noted within both lungs.  There is nothing in the 
treatment notes that suggests a link to service or that 
suggests any link to exposure to asbestos.  None of the 
private medical records or VA treatment notes suggest any 
link between the veteran's COPD and granulomas of the lungs 
and his service.  The veteran's lung disability was first 
diagnosed more than 40 years after service and there is no 
indication of treatment between 1954 and 1996.   

Based on the above the Board finds that service connection is 
not warranted for COPD and granulomas of the lungs.  The 
Board notes the veteran's belief that he his COPD and 
granulomas of the lungs are related to service, however, as a 
layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The first indication of COPD or 
granulomas of the lungs in the record is in 1996 more than 40 
years after service and there is mo medical evidence 
suggesting a link to service.  Since a clear preponderance of 
the evidence is against a finding that the veteran suffers 
from COPD or granulomas of the lungs that are related to 
service, service connection is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  As there is no 
competent evidence linking the pulmonary problems to asbestos 
exposure, there is no need to make a finding as to whether 
there was actual exposure to asbestos during service.


ORDERS

Entitlement to service connection for arteriosclerotic heart 
disease, status post acute myocardial infarction, is denied.

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease and granulomas of the lungs, claimed as a 
result of exposure to asbestos, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



